Citation Nr: 1341174	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  12-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to December 2007.  He also had reserve service.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that assigned an initial rating of 30 percent for PTSD, effective from June 15, 2009.  In a February 2012 decision of a Decision Review Officer, the rating for the Veteran's PTSD was increased to 50 percent, effective June 15, 2009.  This did not satisfy the Veteran's appeal.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The issues of entitlement to service connection for hearing loss and tinnitus, and entitlement to an increased rating for the service-connected low back strain, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


REMAND

The Board is of the opinion that additional development is required before the appeal is decided.

The Board notes that in an August 2010 statement and during a November 2010 VA examination, the Veteran reported that he had received treatment for PTSD at the VA Medical Center (VAMC) in Houston, Texas.  Additionally, in the December 2010 and February 2012 RO decisions, and the February 2012 statement of the case, the RO indicated that it had electronically reviewed treatment records from the Houston VAMC for the period from February 23, 2010, to December 7, 2010.  However, there are no VA treatment records contained in the claims files or Virtual VA.  Therefore, the Board finds that the originating agency should obtain and associate with the claims files or Virtual VA, all outstanding treatment records pertinent to the issue on appeal, to specifically include any VA treatment records dated from February 23, 2010, to December 7, 2010, and previously considered by the RO. 

Finally, the Board notes that the Veteran was most recently afforded a VA examination to determine the current degree of severity of his PTSD in November 2010.  Since a remand of this case is required to obtain outstanding pertinent records, the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD while this case is in remand status. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any available, outstanding records pertinent to the Veteran's claim, to include any relevant VA treatment records, specifically for the period from February 23, 2010, to December 7, 2010.

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

